PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/982,187
Filing Date: 17 May 2018
Appellant(s): MCGRAW et al.



__________________
Aaron Kamlay
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/03/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims:

Claim Interpretations
	The following claim limitations are considered intended use:
The newly added limitations “a first plurality of heaters configured to set a temperature gradient across the first material crucible”, “a first vent in fluid communication with the first material crucible; and a second plurality of heaters configured to set a temperature gradient across the second material crucible independently of the temperature gradient across the first material crucible” the operation temperature of each heater, or the resulting gradient, is an intended use of the apparatus,

The “further comprising the first material" of claim 3,
The “further comprising the second material and the third material” of claim 4,
The “wherein the first material is an organic emissive material” of claim 5,
The “during operation of the source cell in a vapor deposition system, the source cell is configured to maintain a temperature of the first crucible at a lower temperature than the second crucible” of claim 10,
The “during operation of the source cell in the vapor deposition system, the source cell is configured to maintain a temperature of the second crucible at a lower temperature than the third crucible” of claim 11, 
The “during operation of the source cell in a vapor deposition system, the source cell is configured to change the temperature of the first crucible and temperature of the second crucible over time” of claim 12, 

The “a first vent” of claim 1 is not necessarily a vent of the first material crucible because “the first vent comprises an inverting connection between the first crucible and the second crucible” of claim 6, therefore, the first vent is a vent of the second material crucible. (Likewise, “a second vent” is a vent of the third material crucible). See the vent nd lowest crucible according to Appellants’ Fig. 9A and “Each tray may include one or more vents 903 in fluid communication with the tray underneath it” ([0076]).

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (US 20150191819, hereafter ‘819), in view of Hein et al. (US 20100080901, cited previously, hereafter ‘901) and Fondurulia et al. (US 20080085226, hereafter ‘226).
‘819 teaches some limitations of:
Claim 1: SOURCE REAGENT-BASED DELIVERY OF FLUID WITH HIGH MATERIAL FLUX FOR BATCH DEPOSITION (title, the claimed “A source cell for providing a material to be deposited via vapor deposition, the source cell comprising”):
a plurality of reagent support trays 1010, 1020, 1030, and 1040 of approximately equal size are received. The reagent support trays 1010, 1020, 1030, and 1040 are configured to receive a supply of a source reagent material 1001 that is configured or expected to generate a reagent vapor 1003 (Fig. 10, [0098], the claimed “a first material crucible comprising a depression for holding a first material to be deposited via vapor phase deposition” and “a second material crucible disposed downstream from the first material crucible, the second material crucible comprising: a depression for holding a second material to be deposited via vapor phase deposition”);
the vaporizer vessel 1000, the plurality of reagent support trays 1010, 1020, 1030, and 1040, the source reagent material 1001 and other components may be heated ([0100]), The temperature control system 2950 may include any type of heat regulating system including, without limitation, strip heaters, radiant heaters, heated enclosures, circulating fluid heaters, resistant heating systems, inductive heating systems, etc., as constructed and arranged for controlled temperature operation … Temperature within the vaporizer vessel 2910 can be sensed by a thermocouple, thermistor, or any other suitable temperature sensing junction or device arranged for contacting a surface of the vaporizer vessel 2910 and/or reagent support trays (not shown in FIG. 29) (Fig. 29, [0125], 3rd to 4th sentences, the claimed “a first heater configured to set a temperature of the first material crucible”);
The redirection of the gas mixture may be accomplished through a series of oppositely disposed gas flow openings 1022, 1032, and 1042 arranged in the plurality of reagent support trays 1010, 1020, 1030, and 1040 ([0102], 2nd sentence, the claimed “and a first vent in fluid communication with the first material crucible”).
Claim 2: a plurality of reagent support trays 1010, 1020, 1030, and 1040 of approximately equal size are received. The reagent support trays 1010, 1020, 1030, and 1040 are configured to receive a supply of a source reagent material 1001 that is configured or expected to generate a reagent vapor 1003 (Fig. 10, [0098], the claimed “further comprising: a third material crucible disposed downstream the second material 
The redirection of the gas mixture may be accomplished through a series of oppositely disposed gas flow openings 1022, 1032, and 1042 arranged in the plurality of reagent support trays 1010, 1020, 1030, and 1040 ([0102], 2nd sentence, the claimed “and a second vent in fluid communication with the second material crucible”);
the vaporizer vessel 1000, the plurality of reagent support trays 1010, 1020, 1030, and 1040, the source reagent material 1001 and other components may be heated ([0100]), The temperature control system 2950 may include any type of heat regulating system including, without limitation, strip heaters, radiant heaters, heated enclosures, circulating fluid heaters, resistant heating systems, inductive heating systems, etc., as constructed and arranged for controlled temperature operation … Temperature within the vaporizer vessel 2910 can be sensed by a thermocouple, thermistor, or any other suitable temperature sensing junction or device arranged for contacting a surface of the vaporizer vessel 2910 and/or reagent support trays (not shown in FIG. 29) (Fig. 29, [0125], 3rd to 4th sentences, the claimed “and a third heater configured to set a temperature of the third material crucible of the temperature of the first and second material crucibles”).

‘819 further teaches that FIGS. 21-25 are side cutaway views of a reagent support tray supporting source reagent materials of different forms ([0032]) and trays of different size ([0046]).

‘819 does not teach the other limitations of: 
Claim 1: a first plurality of heaters configured to set a temperature gradient across the first material crucible;
a second plurality of heaters configured to set a temperature gradient across the second material crucible independently of the temperature gradient across the first material crucible.
Claim 2: (a third heater configured to set a temperature of the third material crucible) independently of (the temperature of the first and second material crucibles).
Claim 10: wherein, during operation of the source cell in a vapor deposition system, the source cell is configured to maintain a temperature of at least a portion of the first crucible at a lower temperature than at least a portion of the second crucible.


‘901 is an analogous art in the field of EVAPORATOR FOR ORGANIC MATERIALS (title), deposition of organic material in the production of Organic Light-Emitting Diodes (OLEDs) ([0018], last sentence). ‘901 teaches that the second chamber 40''' includes several vats 80''' that are arranged in the second chamber 40'''. The vats are adapted to contain melamine 42''' to be sublimated … The vats 80''' are separately heated by heating devices 82'''. Further … on the outer surface of its wall 44''', further heating devices 46''' such that the sublimated melamine does not instantly desublimate on the walls 44 of the second chamber. Heating sensors (not shown) may be arranged in the second chamber 40''' or the vats 80''' to control the evaporation rate of each vat 80''' separately (Fig. 7, [0043]), for the purpose of a more uniform or homogenous deposition ([0003]).

‘226 is an analogous art in the field of PRECURSOR DELIVERY SYSTEM (title), Chemical vapor deposition ([0005]), by vaporization ([0006], 2nd last sentence) a serpentine or tortuous flow path for the flow of carrier gas while it is exposed to a solid or liquid precursor source ([0009], see Fig. 8) and stacked trays (Fig. 12). ‘226 teaches that The use of a thermofoil-type heater can allow variable watt density or more than one temperature control zone. Incorporation of variable watt density or multiple temperature control zones on the heater plate 186 can make it possible to induce a temperature gradient along the flow path of the gas. This can provide a gradual heating of the reactant vapor as it moves downstream, so that condensation is avoided (note Fig. 7 is to induce temperature gradient to one tray/insert 112, see also Fig. 8, [0094], 6th-7th sentences, note zones with variable watt density equivalent to a plurality of heaters), It is often desirable to provide a number of additional heaters for heating the various valves and gas flow lines between the precursor source vessel and the reaction chamber, to prevent the precursor gas from condensing and depositing on such components ([0008], 2nd last sentence, in other words, the traditionally apparatus used multiple heaters, instead one single thermofoil-type heater, to induce temperature gradient).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted separately heater control, as taught by ‘901, to the plurality of reagent support trays 1010, 1020, 1030, and 1040 of ‘819, especially when using different amount or different forms of material in each tray, for the purpose of more uniform or homogenous deposition through separately control of each tray, as taught by ‘901 ([0003] and [0043]). Furthermore, it would have nd last sentence). Note the temperature gradient and claims 10-11 are intended use of the apparatus but ‘226 specifically teaches these limitations.

‘819 further teach the limitations of:
	Claims 3-5: a plurality of reagent support trays 1010, 1020, 1030, and 1040 of approximately equal size are received. The reagent support trays 1010, 1020, 1030, and 1040 are configured to receive a supply of a source reagent material 1001 that is configured or expected to generate a reagent vapor 1003 (Fig. 10, [0098], the claims “further comprising the first material” of claim 3 and “further comprising the second material and the third material, and wherein the first, second, and third materials comprise the same material” of claim 4, note the material used in the evaporator, whether the same or different material, is an intended use of apparatus, not part of the apparatus, and “wherein the first material is an organic emissive material” of claim 5 is also intended use. However, ‘901 clearly teach evaporator for organic material).
	Claims 6-7: The redirection of the gas mixture may be accomplished through a series of oppositely disposed gas flow openings 1022, 1032, and 1042 arranged in the plurality of reagent support trays 1010, 1020, 1030, and 1040 ([0102], 2nd sentence, the claimed “wherein the first vent comprises an inverting connection between the first crucible and the second crucible” of claim 6 and “wherein the second vent comprises an inverting connection between the second crucible and the third crucible” of claim 7).
	Claims 8-9: the plurality of reagent support trays 1010, 1020, 1030, and 1040 are arranged in a stack ([0101], the claimed “wherein the second crucible is disposed over the first crucible” of claim 8 and “wherein the third crucible is disposed over the second crucible” of claim 9).
	Claim 12: The temperature control assembly 2950 may be configured to enable temperature cycling ([0125], 2nd sentence, the claimed “wherein, during operation of the source cell in a vapor deposition system, the source cell is configured to change the temperature of the first crucible and temperature of the second crucible over time”, note this is also an intended use of the apparatus).

(2) Response to Argument
The examiner considers the critical issue is whether to set a temperature gradient across material crucibles/trays is an intended use of the apparatus and then whether Fondurulia ‘226 teaches a plurality of heaters for a crucible/tray.

Appellants argue that the cited first and second pluralities of heaters configure to set gradients across (each of) the material crucibles is not an intended use of the apparatus because it would be impossible to activate one heater without also activating the other, therefore, the temperature would have been uniform and no temperature gradient, see the top of page 4.

The examiner maintains when an apparatus have a plurality of heaters for each crucible/tray, each heater is independent or separately controlled, the apparatus reads into the claim as it is capable of setting up a temperature gradient. 

For a plurality of heaters that cannot set up a temperature, not only they have to be activated together, all the heaters have to be set at the exactly the same temperature setting. It is not understood why Appellants considered a plurality of heaters have to be operated in this way. If so, it is equivalent to one heater for each material crucible, not a plurality of heaters. 



In the 103 rejection over Hendrix ‘819, Hein ‘901, and Fondurulia ‘226, Appellants argue that ‘901 does not teach heaters configured to set temperature gradients and teaches away from using such a gradient because ‘901 states melamine burns at about 330o C and other organic material have even lower burning temperature, see the bottom of page 5, and it is important to maintain the melamine at a constant temperature within a relative narrow range to both allow for sublimation and prevent burning, see the bottom of page 6.

This is attacking reference individually. ‘901 is cited for the vats 80''' are separately heated by heating devices 82'''. On the other hand, it is ‘226 that is cited for a plurality of heaters for each crucible/tray, not ‘901.

Furthermore, the concern of burning of melamine or other organic material is, again, an intended use of the apparatus. ‘901 is capable of sublimating other organic material with higher burning temperature or inorganic material without burning concern, for example, hafnium chloride of ‘226 ([0005]). Even when using the melamine, the sublimation temperature could be between about 210o C to 320o C ([0017]), enough to sublime at a very big temperature gradient of 110 o C.

Appellants’ assertion that ‘901 teaches away from using gradient lacks factual support, nowhere in ‘901 “criticize, discredit, or otherwise discourage the temperature gradient …” (MPEP 2123), a range (110 o C) is very large to set up a temperature gradient without burning even using melamine as reagent/evaporant.

Fondurulia ‘226 does not disclose heaters configured to set temperature gradient across a source material crucible because ‘226 teaches a temperature gradient along the flow path as it moves downstream from the original source after the material has been vaporized by citing [0094], see lower half of page 8, and there is no separate carrier gas and no need to set a temperature gradient across the material source, see the 1st complete paragraph of page 9.

First, Appellants’ assertion of no separate carrier gas is plainly contrary to the fact. ‘226’s [0071] and [0080] stated that:

“The serpentine path insert 112 preferably defines a tortuous or serpentine path 111 through which a carrier gas must travel as it flows through the vessel 100. The serpentine path 112 preferably contains the precursor source, such as a powder or liquid. Causing the carrier gas to flow through a 

“The inlet valve 108 has an inlet end that receives carrier gas … The inlet valve 108 also has an outlet end that is preferably in fluid communication with a first portion 117 (such as an end portion) of the serpentine path 111 of the insert 112”.

Secondly, Appellants focused on different part of [0094], the portion that the examiner relied upon is quoted below including the last sentence of [0094] that Appellants omitted:

“The use of a thermofoil-type heater can allow variable watt density or more than one temperature control zone. Incorporation of variable watt density or multiple temperature control zones on the heater plate 186 can make it possible to induce a temperature gradient along the flow path of the gas. This can provide a gradual heating of the reactant vapor as it moves downstream, so that condensation is avoided. Suitable thermofoil heaters are sold by Minco of Minneapolis, Minn. Additional heaters (including line heaters, cartridge heaters, radiant heat lamps, and thermofoil-type heaters) can also be provided to heat the vessel lid 106 and container body 104”.



Modification of Hendrix ‘819 is improper because ‘819 teaches “If the source reagent material is not heated uniformly, cold spots or hot spots may exist among units of the source reagent material, and such non-uniform heating may result in fluctuations in the reagent vapor flow”, see the top of page 10, and the use of temperature gradient across ‘819’s tray is opposite the uniform heating, see the 2nd last complete paragraph of page 12.

First of all, operating with a temperature gradient is an intended use of the apparatus, as discussed in item 1) above.

Importantly, by combining ‘819 with ‘901 and ‘226 resulting a plurality of heaters for each crucible/tray, the combined apparatus is capable of heating 

By the way, the cold spots and hot spots of ‘819 is similar to ‘901’s concern that when the temperature is too hot, the material may burn. ‘226 actually directly addresses these concerns: “unwanted precursor deposition can occur due to cold spots associated with the dead volumes … hot spots … the precursor decomposes at high temperatures” ([0061], 3rd last temperature). In other words, the combination of ‘819 and ‘226 is operable to deal with such cold spots and hot spots concerns. 

The burning and decomposition at high temperature concern is the same as Appellants’ material degradation ([0091], last sentence).  

The combination relies on inappropriate hindsight because ‘901 does not teach temperature gradient and ‘226’s temperature gradient is to avoid 

The temperature gradient is an intended use of the apparatus, as discussed in item 1) above.

The examiner relied on ‘901 for separatedly control each crucible/tray and relied on it for temperature gradient across a crucible/tray, as discussed in item 2) above.

The examiner maintains that ‘226 teaches control zones and multiple heaters to the serpentine path 111 as discussed in item 3) above.

The proposed modification is unsupported by the reference because ‘901 has no mention of temperature gradients, and the examiner is improperly relying on his prior conclusion that any arrangement of heaters is capable of setting a temperature of a temperature gradient, see the 1st complete paragraph of page 14, and ‘226’s temperature gradient in on gas lines, see the 2nd complete paragraph of page 14.

Again, the temperature gradient is an intended use of the apparatus.



The examiner maintains that ‘226 teaches control zones and multiple heaters to the serpentine path 111 as discussed in item 3) above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEATH T CHEN/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716  

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.